                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY CLEMENTS, El-Clements    :                           CIVIL ACTION
Heirs Family Trust, DDSTTEE      :
      v.                         :
                                 :
DELAWARE COUNTY COURT OF         :
COMMON PLEAS DOMESTIC            :
RELATIONS OFFICE, GEORGE W. HILL :
CORRECTIONAL FACILITY, DELAWARE :
COUNTY SHERIFF’S OFFICE and      :
DELAWARE COUNTY COURTHOUSE       :                           NO. 19-1232

                                    MEMORANDUM OPINION

Savage, J.                                                                               April 11, 2019

        Pro se Plaintiff Gregory Clements1 has filed this civil rights action against Delaware

County Court of Common Pleas Domestic Relations Office, George W. Hill Correctional

Facility, Delaware County Sherriff’s [sic] Office and Delaware County Courthouse. The

basis for his civil rights claim is not clear on the face of the Complaint and his factual

allegations are scant. He asserts that he was incarcerated unlawfully under color of law

numerous times, and sheriffs broke into his apartment to serve a warrant, forcing him to

assume another identity while his daughter was present.

                                        Standard of Review

        Because it appears that he is not capable of paying the fees to commence this civil

action, plaintiff will be granted leave to proceed in forma pauperis. Pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), we must dismiss the Complaint if it fails to state a claim. Whether a




1  In the caption of the Court’s standard form complaint, the plaintiff is identified as “El-Clements Heirs
Family Trust Gregory Clements DDSTTEE.” However, in Section I of the complaint, the name of the plaintiff
is recorded as “Gregory Clements” and the complaint is signed with that name.
complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which means the complaint

must contain “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

“[M]ere conclusory statements do not suffice.” Id. Because plaintiff is proceeding pro se,

we construe his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)

(quotations omitted). The complaint must provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-4741,

2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

                                         Discussion

         Because Clements asserts “civil rights” as the basis for federal question

jurisdiction, we assume he intends to bring a claim under 42 U.S.C. § 1983.2 “To state a




2 The complaint also cites the Uniform Commercial Code and a state criminal statute that have no
application here.

                                               2
claim under § 1983, a plaintiff must allege the deprivation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42,

48 (1988).

       Clements has named as defendants the Delaware County Court of Common Pleas

Domestic Relations Office, George W. Hill Correctional Facility, Delaware County

Sherriff’s [sic] Office and Delaware County Courthouse. None of these defendants is

subject to suit under § 1983. They are not “persons” subject to suit under § 1983. See

Shallow v. Rogers, 201 F. App’x 901 (3d Cir. 2006) (Court of Common Pleas is not a

“person” subject to suit under 42 U.S.C. § 1983) (citing Callahan v. City of Phila., 207

F.3d 668, 673 (3d Cir. 2000)), Regan v. Upper Darby Twp., No. CIV A 06-1686, 2009 WL

650384, at *4 (E.D. Pa. Mar. 11, 2009), aff’d, 363 F. App’x 917 (3d Cir. 2010); see also

White v. Green, Civ. A. No. 09-1219, 2009 WL 3209647, at *2 (E.D. Pa. Oct. 6, 2009)

(“This Court has held that the George W. Hill Correctional Facility, is not a legal entity that

is amenable to suit under § 1983.”) (quotations omitted). Finally, as a matter of law, a

sheriff’s office is merely a subunit of the county and is not a “person” subject to suit under

§ 1983. See Anderson v. Dauphin Cty. Adult Prob. Office, No. 15-CV-878, 2016 WL

769278, at *4 (M.D. Pa. Jan. 25, 2016), report and recommendation adopted, No. 15-CV-

878, 2016 WL 759162 (M.D. Pa. Feb. 26, 2016) (citing Benard v. Washington County,

465 F. Supp. 2d 461, 470 (W.D. Pa. 2006). Therefore, we shall dismiss the Complaint.

       Although Clements has named entities that are not subject to suit under § 1983,

we cannot conclude that his claim is futile. He may be             to identify and name as



                                              3
defendants whose conduct deprived him of his constitutional rights. Hence, we shall grant

him leave to file an amended complaint that complies with the requirements of Rule 8.

        If Clements files an amended complaint, he must include a recitation of the facts

supporting his claims, that is, who, what, when and where. He cannot rely on legal

conclusions and general statements.

                                                Conclusion

        Because he has not sued any person, we shall dismiss his Complaint without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). He will be

granted 30 days to file an amended complaint that complies with Rule 8, if he is able to

do so. The failure to timely file an amended complaint will result in a dismissal of this

case without further notice.3



                                                                     /s/TIMOTHY J. SAVAGE




3 Clements has also filed a “Motion for Protection.” (ECF No. 3.) Because the complaint fails to state a
claim, the motion will be denied. We note that in the caption of the motion, Clements lists himself and
“Patricia Clements.” Patricia Clements is not named as a plaintiff in the complaint. As a person proceeding
pro se, Clements may not represent the interests of any other person in a federal court. See 28 U.S.C. §
1654 (“In all courts of the United States, the parties may plead and conduct their own cases personally or
by counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes
therein.” (emphasis added)). The Third Circuit has instructed that “a nonlawyer appearing pro se [is] not
entitled to play the role of attorney for other pro se parties in federal court.” Osei-Afriyie by Osei-Afriyie v.
Med. Coll. of Pennsylvania, 937 F.2d 876, 882 (3d Cir. 1991) (holding father not authorized to represent
the legal interests of his children in federal court.
                                                       4
